Affirmed as Reformed and Memorandum Opinion filed November 14, 2013.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01103-CR

                     JUAN CARLOS RAMIREZ, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1215005

                 MEMORANDUM                      OPINION


      Appellant Juan Carlos Ramirez pleaded guilty to theft of more than
$100,000, but less than $200,000, and the trial court sentenced him to twenty years
in prison. In a single issue on appeal, appellant contends that there is insufficient
evidence in the record to support the trial court’s order that he pay a particular
amount in court costs. We reform the trial court’s judgment to delete the specific
amount of costs, and affirm the judgment as reformed.
       In its judgment, the trial court ordered appellant to pay $345 in court costs. 1
Appellant requested the district clerk include the bill of costs in the appellate
record. In Johnson v. State, 389 S.W.3d 513, 517 (Tex. App.—Houston [14th
Dist.] 2012, pet. granted), this court held that if the record does not support the
assessment of a certain dollar amount in costs, the trial court errs in entering a
specific dollar amount in its judgment.

       As in Johnson, it is undisputed that the record contains no bill of costs or
any other evidence that would support the specific amount, $345, assessed in the
judgment. See id. The clerk’s record contains a printout of a computer screen
from the Harris County Justice Information Management System (JIMS), entitled
“J.I.M.S. Cost Bill Assessment,” identifying $345 in court costs. The printout is
signed by Christine Baldwin and dated March 22, 2013, more than three months
after the court signed the judgment. This court has determined that a computer
screen printout from JIMS that does not appear to have been brought to the
attention of the trial court judge before she signed the judgment, is not an actual
bill of costs as contemplated by article 103.001. See Jelks v. State, 397 S.W.3d
759, 760 (Tex. App.—Houston [14th Dist.] 2013, pet. filed) (concluding that a
computer screen printout from JIMS signed by an unidentified individual, when
printout was not presented to the trial judge, could not be considered an
appropriate bill of costs); Johnson, 389 S.W.3d at 517, n. 1.; Tex. Crim. Proc.
Code art. 103.001. While the computer screen printout bears a dated signature, the
individual who signed the document is identified as a supervisor. The date on the
       1
         The judgment contained in the clerk’s record reflects that the specific dollar amount was
changed from $295 to $345 after the judgment was signed, but before the record was filed. The
change is initialed by “CB.” Appellant included an appendix in his brief with a copy of what he
purports is the original judgment reflecting $295 in court costs. The State, in its brief, asks this
court to disregard the change made on the judgment. Because our disposition of the appeal does
not rely on whether the amount was $295 or $345, and the clerk’s record is the official record
before this court, we will refer to the judgment in the clerk’s record.

                                                 2
signature is the same date the deputy of the district clerk certified that it was a
“true and correct copy of the original record filed and/or recorded in [the clerk’s]
office . . . as it appears on this date.” However, no such “original record” existed
in the clerk’s record as of the time the appeal was filed, nor is there any evidence
in the record that any such document was presented to or brought to the attention
of the trial court before it included the specific dollar amount in the judgment. See
Jelks, 397 S.W.3d at 760; Johnson, 389 S.W.3d at 517, n. 1. No other evidence in
the record supports the specific dollar amount assigned as court costs. See id.

      The trial court did not err in ordering appellant to pay court costs, as such
costs are mandated by law, but the court did err in entering a specific dollar
amount without any support in the record for that dollar amount. See Johnson, 389
S.W.3d at 516. Because there is no evidence in the record to support the trial
court’s assessment of a specific dollar amount as court costs, we sustain appellant’s
sole issue and reform the trial court’s judgment to delete the specific dollar amount
of costs assessed. See id.; see also Mayer v. State, 309 S.W.3d 552, 554–56 (Tex.
Crim. App. 2010) (holding that sufficient evidence must support an assessment of
costs in a judgment).

      We reform the trial court’s judgment to delete the listing of a specific
amount of court costs and affirm the judgment as reformed.




                                             PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).

                                         3